               Case 20-10343-LSS           Doc 3288
                                               2790        Filed 05/06/21
                                                                 05/03/21       Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                               )
                                                      )           Chapter 11
 BOY SCOUTS OF AMERICA and                            )
 DELAWARE BSA, LLC, et al.1                           )           Case No. 20-10343 (LSS)
                                                      )
                          Debtors.                    )           (Jointly Administered)

               MOTION AND ORDER FOR ADMISSION PRO HAC VICE
                          OF MATTHEW BREINING

         Pursuant to LOCAL RULE 9010-1 and the below certification, counsel moves the
admission pro hac vice of Matthew Breining, Esquire of Cutter Law P.C., 401 Watt Avenue
Suite #100, Sacramento, CA 95864 to represent various clients of Krause & Kinsman and
it’s attorneys in the above-captioned case.

Dated: May 3, 2021                                         /s/ Bernard G. Conaway
Wilmington, Delaware                                       Bernard G. Conaway, Esq. (#2856)
                                                           CONAWAY LEGAL LLC
                                                           1007 North Orange Street, Suite 400
                                                           Wilmington, DE 19801
                                                           Telephone: 302-428-9350
                                                           E-mail: bgc@conaway-legal.com

                                                           Attorneys for Cutter Law P.C. and
                                                           Clients Thereof




         As per the Petition, the Debtors of the Chapter 11 cases, together with the last four digits of the
          1

Debtor’s federal tax identification number, are as follows: Boy Scouts of America (6300) and Delaware
BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane Irving, Texas 75038.
            Case 20-10343-LSS       Doc 3288
                                        2790    Filed 05/06/21
                                                      05/03/21    Page 2 of 2




       CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE
       Pursuant to LOCAL RULE 9010-1, I certify that I am eligible for admission to this
Court, am admitted, practicing and in good standing as a member of the Bar of the State
of California and the United States District Courts: Eastern and Northern District of
California, and submit to the disciplinary jurisdiction of this Court for any alleged
misconduct, which occurs in the preparation or course of this action. I also certify that I
am generally familiar with this Court’s Local Rules and with the Standing Order for
District Court Fund effective 9/1/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Courts for District Court.




Date: April 8, 2021
                                                Matthew M. Breining, Esq CA 306788
                                                Cutter Law PC
                                                401 Watt Avenue
                                                Sacramento, CA 95864
                                                Email: mbreining@cutterlaw.com
                                                Telephone: (916) 290-9400

                                                Attorneys for Claimants




                            ORDER GRANTING MOTION
      IT IS HEREBY ORDERED, ADJUDGED and DECREED that Counsel Matthew
M. Breining, Esquire’s motion for admission pro hac vice is granted.




     Dated: May 6th, 2021                       LAURIE SELBER SILVERSTEIN
     Wilmington, Delaware                       UNITED STATES BANKRUPTCY JUDGE
